Exhibit 10.137

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

RETIREMENT PLAN

ACCOUNT WITH BANK OF OKLAHOMA

EMPLOYEE ENROLLMENT FORM – 2007 RETIREMENT CONTRIBUTION

 

DTAG Deferred Comp Plan 000601

 

PARTICIPANT INFORMATION:

 

Participant Name (print or type): Steven B.
Hildebrand                                          
                                                                   

 

ELECTION OF RETIREMENT PLAN PARTICIPATION

 

1.

x   I elect to participate in the Retirement Plan. I understand the Retirement
Contribution is payable at the discretion of the HR & Compensation Committee. My
election to participate is irrevocable for the calendar year for which my
election first became effective. Currently, tax law requires that any amount
deferred into a Deferred Compensation account is subject to Social Security and
Medicare taxes at the time of deferral but is not subject to these taxes at the
time of withdrawal.

 

2.

x   I elect distribution to be made (  X   upon) / (____upon the earlier of)/
(____upon the later of) :

 

 

X

(a) Separation of service

 

 

(i)

to be paid in the form of    100%   lump sum or    0%    annual installments
over       years (not to exceed 10)

 

______   (b) In calendar year ________

 

 

(i)

to be paid in the form of        lump sum or         annual installments over
      years (not to exceed 10)

 

Note: For certain key employees, distribution of any benefit upon separation
from service may not be made prior to six months after separation from service.

 

3.

x   Upon a “Change of Control” with respect to the Employer, I hereby elect to
have the balance distributed to me or my designated beneficiary(ies) in lump sum
form, subject to and in accordance with the terms of the Plan.

 

Please consult with your tax advisor regarding the tax consequences of this Plan
to you. Neither the sponsor of this Plan, nor any of the sponsor’s affiliates
provide any assurances of the tax results of this Plan in the Participant’s
particular situation or assume any responsibility in this regard.

 

 

AUTHORIZATION:

 

Participant Signature: /s/ Steven B.
Hildebrand                                               Date: December 29, 2006

 

Accepted and agreed to by Employer’s Authorized Representative.

 

By: /s/ Brian K. Franklin                  
                                                          Date: December 29,
2006

 

 

 

 

 